Citation Nr: 0633763	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to October 1970 and from March 1971 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.

Pursuant the veteran's request, a hearing before a member of 
the Board was rescheduled for September 2005.  Since the 
veteran failed to report for the hearing or provide an 
explanation for his absence, and has not timely requested 
that the hearing be rescheduled, the veteran's hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of PTSD as related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a March 2003 
letter.  In the notice, the veteran was informed of the type 
of evidence needed to substantiate the claim for service 
connection for PTSD, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was specifically informed that he should provide a 
complete detailed description of in-service traumatic events 
that produced his PTSD, to include names of those involved, 
dates and places during which the incidents occurred, etc.  
The veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the provision for the degree of disability 
assignable was not provided, since the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
the notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
an injury or event in service related to PTSD, development 
for a VA medical examination and opinion is not warranted. 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As the 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any findings 
attributable to PTSD.  

The veteran's DD 214 shows that he served in the Republic of 
Vietnam from January 1969 to January 1970.  It also shows 
that the veteran's military occupational specialty (MOS) 
during this period was armor unit supply specialist.  He was 
awarded a National Defense Service Medal, a Vietnam Campaign 
Medal, a Vietnam Service Medal, and a Republic of Vietnam 
Cross of Gallantry with Palm.

VA records, dated in 2002, show a diagnosis of PTSD, but no 
specific stressor was identified other than the veteran's 
Vietnam experiences. 

In March 2003, the RO asked the veteran for a description of 
his in-service stressors.  While the veteran acknowledged 
that the claim was denied because of a lack of evidence of 
the in-service stressors, he still has not provided details, 
such as the specific times and dates of the events to enable 
an official search of service records to corroborate that the 
claimed stressors occurred. 

Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).


Analysis 

On the record, there is a diagnosis of PTSD by VA health-care 
providers sufficient to establish the current disability of 
PTSD.

Although the record contains a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element required in order for service connection for PTSD to 
be awarded.  There almost be evidence establishing the 
occurrence of the in-stressor and medical evidence to link 
the stressor to the current diagnosis. 

On the issue of the occurrence of an in-stressor during 
service to support the diagnosis of PTSD, the evidence 
necessary to establish the occurrence of an in-service 
stressor varies depending on whether or not the veteran 
engaged in combat with the enemy.  Gaines v. West, 11 Vet. 
App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran asserts that while in Vietnam his duties as an 
armor unit supply specialist subjected him enemy fire while 
on convoy duty.

As the service records do not include a combat citation or 
other evidence that the veteran engaged in combat, such as 
the award of the Purple Heart, and as there is no evidence 
from any source that the veteran actually engaged in combat, 
and as the veteran has not provided sufficient information to 
make an official search of unit records meaningful, the Board 
concludes that the veteran did not engage in combat and his 
statements alone are insufficient to establish the occurrence 
of an in-service stressor.  Also, as the veteran did not 
engage in combat, credible supporting evidence of the actual 
occurrence of an in service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet.App. 389, 395-96 (1996).

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
claimed in-service stressors occurred, the Board rejects the 
current diagnosis of PTSD as related to service.  Without 
credible supporting evidence that the claimed in-service 
stressors, the current diagnosis of PTSD can not be linked to 
service as claimed.  For these reasons, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


